In an action to enjoin the maintenance of an alleged public nuisance, i.e., the emission of noise from unmuffled vehicles operating at the Bridgehampton race track, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered May 24, 1976, which dismissed the complaint, after a nonjury trial. Judgment affirmed, without costs or disbursements. While we do not agree with the standards laid down by the Trial Justice, the plaintiff did not, on this record, establish a public nuisance. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Hawkins, JJ., concur.